DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoyuki JP 2018144584 (cited by Applicant including a machine translation).
Tomoyuki discloses a vehicle entry-exit assist device comprising:
 (Claim 1) a support column (15) along a vehicle vertical direction at a vehicle inner side of a vehicle front side end portion or a vehicle rear side end portion of a door opening at a side section of a vehicle, wherein the door opening is configured to permit an occupant to move between the vehicle inner side and a vehicle outer side; a handrail (22 in figures 1 and 2) that is provided connected to the support column, that is wherein the handrail is capable of pivoting toward the vehicle outer side and a vehicle upper side about an axis (central axis of shaft 21) along a vehicle front-rear direction in a case in which a door provided at the door opening is open, and that the handrail is configured to be stowed along the support column (see figure 2 wherein the handrail 22 is stowed along the support column 15), in a case in which the door is closed; and a pivot mechanism (23-25) that is provided connected to at the support column and that is configured to pivot the handrail. 

In regard to claim 2, Tomoyuki discloses wherein the pivot mechanism is driven by an opening-closing mechanism of the door so as to pivot the handrail in conjunction with opening and closing of the door (see paragraph #33, 36, 59, 60).
 

Claim 7 is an independent claim. 

Tomoyuki discloses a vehicle entry-exit assist device comprising:
(claim 7) a pivot mechanism (23-25) that is provided at a vehicle inner side edge (15)of a vehicle front side end portion or a vehicle rear side end portion of a door opening at a side section of a vehicle, wherein the door opening is configured to permit an occupant to move between the vehicle inner side and a vehicle outer side, and the pivot mechanism includes a drive shaft (21) capable of rotating about an axis along a vehicle front-rear direction; and a handrail (22) that is attached to the drive shaft, wherein the handrail is capable of pivoting toward the vehicle outer side (figure 8) and a vehicle upper side about an axis along the vehicle front-rear direction in a case in which a door at the door opening is open, and that the handrail is configured to be stowed along a vehicle vertical direction (figure 2) at the vehicle inner side in a case in which the door is closed.

In regard to claim 8, Tomoyuki discloses the pivot mechanism is driven by an opening-closing mechanism of the door so as to pivot the handrail in conjunction (see paragraph #33, 36, 59, 60).

In regard to claim 11, Tomoyuki discloses wherein the handrail comprises a portion to be gripped by an occupant (handgrip 22; see paragraphs #30 in machine translation  be gripped by the hand), wherein the portion is capable of pivoting toward the vehicle outer side and the vehicle upper side about the axis along the vehicle front-rear direction (see hand rail 22 that pivots toward the outer side in figure 8; paragraph #28, ).

In regard to claim 12, Tomoyuki discloses wherein the handrail comprises a portion to be gripped by the occupant(handgrip 22; see paragraphs #30 in machine translation  be gripped by the hand), wherein the portion is capable of pivoting toward the vehicle outer side and the vehicle upper side about the axis along the vehicle front-rear direction (see hand rail 22 that pivots toward the outer side in figure 8; paragraphs #28, see handrail then  pivoted to upper vertical in figure 2).


Allowable Subject Matter
Claims 3, 4, 5, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612